

117 HRES 613 IH: Expressing support for approximately doubling funding for Federal career and technical education programs.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 613IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Krishnamoorthi (for himself and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for approximately doubling funding for Federal career and technical education programs.Whereas for much of the past year, the COVID–19 pandemic brought the American economy to a grinding halt, plunging the United States and the world into the worst economic downturn since the Great Depression;Whereas the American economy is now roaring back to life, thanks to historic action by Congress and the President;Whereas for many Americans, this post-COVID economic boom is an opportunity to reskill and upskill, with American workers changing jobs and even professions in historic numbers;Whereas many other Americans continue to have difficulties finding work, with more than 9,000,000 unemployed Americans currently unable to find a job, including 4,000,000 long-term unemployed;Whereas, at the same time, the landscape of the 21st century economy is changing, as emerging new technologies and shifting demands create new opportunities and challenges;Whereas the infrastructure proposals currently under consideration reflect this new economy, as do the science and technology bills put forth in both the House of Representatives and the Senate, but there remains a crucial and unaddressed need to train the workforce of this new economy;Whereas, relative to inflation, Federal spending on workforce training and employment services is at its lowest level in more than 50 years, and funding for community college career and technical education has fallen 28 percent in the last 20 years alone;Whereas now is the time to invest in American workers, as high unemployment and historic turnover, combined with the tremendous economic energy of the post-COVID recovery, present an unparalleled opportunity to retrain and realign the American workforce for the new economy, while also providing American workers with the necessary skills to earn higher wages and attain long-term job security; andWhereas the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), as reauthorized by the Strengthening Career and Technical Education for the 21st Century Act (Perkins V), is the primary Federal law developing and supporting career and technical education programs in secondary and postsecondary education: Now, therefore, be itThat the House of Representatives—(1)affirms the importance of Perkins V and other career and technical education programs for training the skilled workforce of the future and for increasing the earning potential and job security of American workers;(2)recognizes that the annual funding for Perkins V, amounting to $1,334,800,000 in fiscal year 2021, is insufficient to address the need brought on by the long-term economic realignment and the near-term COVID–19 pandemic; and(3)urges $10,000,000,000 in new spending be set aside to fund Perkins V programs and innovative evidence-based career and technical education over the next 10 years, equaling approximately double the amount currently appropriated by Congress to such programs.